Citation Nr: 1126580	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  03-00 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of improved pension benefits in the amount of $7,014.

(The issues of entitlement to a rating in excess of 10 percent for the residuals of internal derangement of the left knee with torn medial meniscus and entitlement to a rating in excess of 10 percent for degenerative joint disease of the left knee are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from June 1964 to October 1964.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") on June 23, 2009, which vacated a September 2007 Board decision as to a bad faith determination and remanded the case for additional development.  The Court had previously vacated and remanded Board decisions as to this matter in March 2006 and May 2007.  In February 2010, the Board found waiver of overpayment recovery was not precluded by bad faith and remanded the issue remaining on appeal to the RO for additional development.  The RO was instructed to adjudicate the issue with full consideration given to all elements of the principles of equity and good conscience set forth by 38 C.F.R. § 1.965(a).  The requested action has been substantially completed.

The issue initially arose from a January 2002 partial waiver decision by the Committee on Waivers and Compromises at the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA), which found waiver of overpayment created from October 1998 to August 1999 was precluded as a result of bad faith.  In October 2004, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.

REMAND

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), as interpreted by Court do not apply in waiver cases.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).  It is significant to note that chapter 53 of title 38, U.S. Code (which governs waiver requests) contains its own decision notice provisions.  All relevant evidence necessary for an equitable disposition of issue addressed in this decision has been obtained.

The Court has held that when the validity of a debt is challenged, a threshold determination must be made on that question prior to a decision on waiver of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991); see also 38 C.F.R. § 1.911(c) (2009), VAOPGCPREC 6-98 (Apr. 24, 1998).  A review of the record in this case reveals that the issue of validity of indebtedness is not in dispute.  

In this case, a review of the record reveals that the issue of entitlement to waiver of the overpayment was remanded by the Board in February 2010 for an adjudication with full consideration given to all elements of the principles of equity and good conscience set forth by 38 C.F.R. § 1.965(a).  The RO, in accordance with the remand instructions, requested that the Veteran submit an updated financial status report in support of his appeal.  In an August 2010 VA Form 5655, Financial Status Report, the Veteran indicated that he did not have any remaining debt to VA.  There is no indication in the available records as to when the Veteran repaid his indebtedness to VA and additional development is required to determine whether or not the repayment resulted in a financial hardship that must be considered on appeal.  Therefore, the Board finds additional development is required.

Accordingly, the case is REMANDED for the following action:

1.  Appropriate action should be taken to obtain information as to the Veteran's repayment of the overpayment at issue or any remaining balance due from the Debt Management Center (DMC) or responsible VA agency.  All efforts to obtain information should be documented in the claims file.

2.  Thereafter, the Veteran and his attorney should be requested to provide additional evidence in support of the issue on appeal.  They should be notified that information as to the Veteran's financial status during the period of overpayment recovery.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed.  If the benefit sought remains denied, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

